Citation Nr: 0005859	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-08 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for psychophysiologic 
musculoskeletal reaction, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from May 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claim on 
appeal.


REMAND

The veteran and his representative contend, in essence, that 
the severity of the veteran's service-connected 
psychophysiologic musculoskeletal reaction interferes with 
his ability to successfully maintain gainful employment and 
sustain interpersonal relationships.  See Informal Hearing 
Presentation, dated in February 1999.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Once a claim is well grounded, the Board has a duty to assist 
the veteran in the development of facts pertinent to his 
claim and to ensure full compliance with due process.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).  
This duty to assist includes obtaining thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The 
examination should take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

In March 1948, the RO granted service connection for 
residuals of rheumatic fever, with mitral systolic murmur, 
tachycardia, and arthritis of the sacroiliac.  A 30 percent 
evaluation was assigned at that time pursuant to Diagnostic 
Codes 5003 and 7000 of the Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  A rating decision dated in August 1962 
shows that the RO recharacterized the veteran's service-
connected disability as psychophysiologic musculoskeletal 
reaction pursuant to Diagnostic Code 9503.  Review of a 
September 1969 RO rating decision shows that the Diagnostic 
Code used for the evaluation of the veteran's service-
connected disability was changed to Diagnostic Code 9505.  
The Board points out that the veteran's 30 percent disability 
evaluation has been in effect since 1948, and is therefore 
protected under 38 C.F.R. § 3.951(b) (1999).

During the pendency of this claim, the criteria for 
evaluating psychiatric disorders in the Rating Schedule, 38 
C.F.R. Part 4, were amended, effective November 7, 1996.  See 
61 Fed. Reg. 52695 (October 8, 1996).  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The statement of the case issued in conjunction with 
this appeal cited several of the amended regulations; 
however, it did not appear to consider the psychiatric 
regulations in effect prior to November 7, 1996.

Review of VA medical evidence of record is shown to include a 
VA hospital summary dated in May 1962 which includes 
diagnoses of psychophysiologic musculoskeletal reaction and 
history of acute rheumatic fever, well documented, but no 
residual found.  A psychiatric examination report dated in 
December 1963 shows a diagnosis of psychophysiologic 
musculoskeletal reaction, chronic, moderately severe, 
manifested by numerous somatic complaints without any 
evidence of organic pathology.

However, more recent VA medical records show significant 
organic pathology involving the cardiovascular system as well 
as the musculoskeletal system.  A hospital discharge summary 
dated in April 1997 shows that discharge diagnoses include 
coronary artery disease and hypertension.  A July 1997 
progress note includes diagnoses of coronary artery disease 
and osteoarthritis.  A hospital discharge summary dated in 
September 1997 includes the following discharge diagnoses:  
unstable angina, coronary artery disease, and hypertension.  
Numerous other treatment records show that the veteran was 
afforded treatment for various cardiac-related disorders in 
1996 and 1997.  In addition, the report of an October 1997 VA 
orthopedic examination shows that the veteran was diagnosed 
with painful elbows (calcified, left, tendinitis), shoulders 
(degenerative joint disease, right, AC joint), and knees.  
Low back pain, degenerative disc disease was diagnosed on 
spine examination, also in October 1997.  

However, the current medical evidence does not reveal 
significant findings relative to any psychiatric disorder.  
The report of a VA mental disorders examination, also 
conducted in October 1997, indicated that no psychiatric 
disorder was found.  The examiner commented that the 
veteran's past diagnosis of psychophysiologic reaction, 
musculoskeletal type, was in accordance with DSM-2 criteria, 
but that that diagnosis that was no longer found in the 
psychiatric diagnostic statistical manual.  It was added that 
the veteran did exhibit demonstrable organic pathology, and 
that his symptoms were not only emotional but are of an 
organic basis.  

The Board is of the opinion that it is unclear as to whether 
any of the veteran's currently manifested cardiac-related 
disorders or his orthopedic disorder are related to the 
residuals of rheumatic fever with mitral systolic murmur, 
tachycardia, and arthritis of the sacro-iliac.  It is 
essential that an attempt be made to separate the effects of 
the veteran's service-connected disability from any 
nonservice-connected disorders so that the appropriate 
disability rating may be assigned.  As such, a thorough and 
contemporaneous medical examination should be conducted.  
This is particularly noted to be necessary due to current 
medical findings which demonstrate that the veteran's 
disorders are, unlike previously found, organic in nature.  

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for any cardiac, orthopedic, or 
psychiatric disorder that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  In particular, 
the RO should make an effort to ensure 
that all relevant records of VA treatment 
have been obtained for review.  Any 
additional evidence received should be 
associated with the claims folder.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and severity of all 
disabilities involving the cardiovascular 
system, to include the diagnosed coronary 
artery disease and hypertension.  The 
claims folder and a copy of this remand 
must be made available to and thoroughly 
reviewed by the examiner.  Any tests or 
studies deemed necessary should be 
performed.  It is requested that the 
examiner render an opinion as to whether 
it is as least as likely as not that 
coronary artery disease, hypertension 
and/or any other cardiac-related disorder, 
if diagnosed, is either related to, or a 
manifestation of, the veteran's previously 
diagnosed rheumatic fever residuals, with 
mitral systolic murmur, tachycardia, and 
arthritis of the sacroiliac.  A complete 
rationale for any opinion expressed should 
be included in the examination report.

3.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and severity of all 
disabilities involving the orthopedic 
system, to include the diagnosed 
degenerative disc disease of the low back, 
painful elbows, shoulders, and knees.  The 
claims folder and a copy of this remand 
must be made available to and thoroughly 
reviewed by the examiner.  Any tests or 
studies deemed necessary should be 
performed.  It is requested that the 
examiner render an opinion as to whether 
it is as least as likely as not that any 
disorder of the low back, elbows, 
shoulders, knees and/or any other 
orthopedic-related disorder, if diagnosed, 
is either related to, or a manifestation 
of, the veteran's previously diagnosed 
rheumatic fever residuals, with mitral 
systolic murmur, tachycardia, and 
arthritis of the sacroiliac.  A complete 
rationale for any opinion expressed should 
be included in the examination report.

4.  Following completion of the above, the 
RO should review the claims folder and 
ensure that the examination reports 
include fully detailed descriptions of all 
opinions requested.  If they do not, they 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue which 
has been perfected for appellate review, 
including consideration of the old and new 
rating criteria for psychiatric disorders.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond.  The case should 
thereafter be returned to the Board for further 
consideration.  The veteran need take no further action until 
he is further informed.  The purpose of this REMAND is to 
obtain additional evidence and fulfill due process 
considerations. No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

